       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 1 of 35                  FILED
                                                                               2020 Aug-12 PM 02:59
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


DONALD BRASHER, individually }
and on behalf of all others similarly }
situated,                             }
                                      }
      Plaintiff,                      }
                                      }
v.                                    }       Case No.: 4:18-cv-00576-ACA
                                      }
ALLSTATE INDEMNITY                    }
COMPANY,                              }
                                      }
      Defendant.                      }



                  MEMORANDUM OPINION AND ORDER
      A storm damaged Plaintiff Donald Brasher’s home in St. Clair County,

Alabama. Mr. Brasher filed a property damage claim with Defendant Allstate

Indemnity Company (“Allstate”).       Under the terms of Mr. Brasher’s policy,

Allstate settles claims on an “actual cash value” basis.       Allstate denied Mr.

Brasher’s claim because after depreciating the cost of materials and labor, the

actual cash value of Mr. Brasher’s claim was less than his deductible.

      Mr. Brasher filed this putative class action lawsuit claiming that by

depreciating labor costs, Allstate breached the terms of his insurance contract and
       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 2 of 35




was unjustly enriched. 1        He seeks to represent similarly situated Allstate

policyholders in Alabama who also had labor depreciation deducted from actual

cash value claim payments.

       Pending before the court is Mr. Brasher’s motion for certification of a Rule

23(b)(3) class for breach of contract and appointment of class counsel. (Doc. 64).

       In addition, the parties have filed the following motions to exclude the

others’ experts pursuant to Federal Rule of Evidence 702 and Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993): (1) Allstate’s motion to exclude

the opinion testimony of Chris Hatcher and Jason Wells (doc. 75); (3) Mr.

Brasher’s motion to strike and exclude the opinion testimony of Don Odom (doc.

78); and (3) Mr. Brasher’s motion to exclude the opinion testimony of Victoria

Roberts (doc. 79).

       The parties also have filed two other motions to strike the other’s evidence:

(1) Allstate’s motion to strike paragraphs 6 and 7 of Colby Graff’s declaration

(doc. 72) and (2) Mr. Brasher’s motion to strike paragraphs 9, 10, 11, and 13 of

Mr. Odom’s declaration (doc. 82).

       The court held a hearing on the motions on June 17, 2020.                    Having

considered the parties’ written and oral arguments, the court issues this opinion to

explain why class certification is not appropriate.

       1
         In his complaint, Mr. Brasher also asserted a conversion claim against Allstate. The
court has dismissed that claim. (Doc. 29).
                                             2
       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 3 of 35




       First, with respect to the parties’ evidentiary challenges, the court:

       (1) GRANTS in part and DENIES in part Allstate’s motion to exclude the

opinion testimony of Mr. Hatcher and Mr. Wells. (Doc. 75). The court DENIES

as MOOT the motion, to the extent Allstate seeks to exclude Mr. Hatcher’s

opinion that labor should not be depreciated because the court has not considered

this opinion for purposes of ruling on class certification. The court GRANTS the

motion, to the extent Allstate seeks to exclude Mr. Hatcher’s opinion about the

amount of labor depreciation applied to class members’ property damage claims

because the opinion in unreliable. The court GRANTS the motion to exclude Mr.

Wells’ testimony, to the extent his calculations are based on Mr. Hatcher’s

unreliable opinion;

       (2) DENIES Mr. Brasher’s motion to exclude the opinion testimony of Mr.

Odom (doc. 78), to the extent Mr. Brasher seeks to exclude the opinion for failure

to provide a written report and DENIES as MOOT the motion, to the extent Mr.

Brasher’s claims the opinions do not pass a Daubert test because the court has not

relied on Mr. Odom as an expert witness for purposes of ruling on class

certification;

       (3) DENIES as MOOT Mr. Brasher’s motion to exclude Ms. Roberts’

opinions (doc. 82), to the extent Mr. Brasher challenges the cited portions of her




                                           3
       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 4 of 35




testimony because the court has not relied on those opinions for purposes of ruling

on class certification;

      (4) DENIES as MOOT Allstate’s motion to exclude paragraphs 6 and 7 of

Colby Graff’s declaration (doc. 72) because the court has not relied on the disputed

portions of Mr. Graff’s declaration in ruling on class certification; and

      (5) DENIES Mr. Brasher’s motion to strike paragraphs 9, 10, 11, and 13 of

Mr. Odom’s declaration (doc. 82) because the declaration does not contain new or

contradictory opinions, and even if it did, Mr. Brasher is not prejudiced by the new

opinions because the court has not relied on the disputed portions of Mr. Odom’s

declaration for purposes of ruling on class certification

      Second, the court DENIES Mr. Brasher’s motion for class certification (doc.

64) because Mr. Brasher has not established that common issues predominate over

individual questions as required by Federal Rule of Civil Procedure 23(b)(3).

I.    BACKGROUND

      Mr. Brasher purchased a Manufactured Home Policy from Allstate, with an

effective date of May 18, 2014. (Doc. 119-10). Pursuant to the Policy, Allstate

agreed to “pay when a covered loss exceeds the deductible shown on the Policy

Declarations. We will then pay only the excess amount, unless we have indicated

otherwise in this policy.” (Doc. 119-10 at 40). Mr. Brasher’s deductible was




                                          4
       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 5 of 35




$2,500.00, so Allstate would pay for a covered loss to the premises when the loss

exceeded the $2,500.00 deductible. (Doc. 119-10 at 2).

      The Policy contains a section titled “How We Pay For a Loss.” (Doc. 119-

10 at 41). As amended by a Policy Endorsement, this provision of the Policy

provides:

      Loss to property insured by this policy under Coverage A – Dwelling
      Protection, Coverage B – Other Structures Protection, and
      Coverage C – Personal Property Protection will be settled on an
      actual cash value basis. This means there may be a deduction for
      depreciation. Payment will not exceed the smallest of:

      a)    the actual cash value of the damaged, destroyed or stolen
            property at the time of loss;
      b)    the amount necessary to repair or replace the damaged,
            destroyed or stolen property with other of like kind and quality;
            or
      c)    the limit of liability applicable to the damaged, destroyed or
            stolen property.

(Doc. 119-10 at 53) (emphasis in original).

      In a document attached to the Policy that outlines the provided coverage,

Allstate explains how it calculates the actual cash value (“ACV”) of a property

damage claim.     (Doc. 119-10 at 11).        If Allstate determines that damage is

“repairable” or a “partial loss,” then Allstate “generally determines ACV through

the method of replacement cost at the time of loss, less depreciation.” (Id.). If

Allstate determines that damage is “non-repairable” or a “total loss,” then Allstate

“may determine ACV through the method of replacement cost at the time of loss,


                                         5
       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 6 of 35




less depreciation, or it may determine ACV by securing and considering a

residential appraisal, which may include an analysis of market value.” (Id.).

       The Policy includes a definition section that defines certain terms that appear

in the Policy.     (Doc. 119-10 at 24–25).       Neither “actual cash value” nor

“depreciation” is defined. (See id.).

       In November 2014, a storm caused a tree limb to fall on Mr. Brasher’s

property. (Doc. 119-17 at 18–19). The limb damaged Mr. Brasher’s roof, fence,

and bathroom. (Doc. 119-11; Doc. 119-17 at 18–20). Mr. Brasher submitted a

claim to Allstate, and an Allstate adjuster inspected the property for loss and

prepared an estimate for repairs. (Doc. 119-11; Doc. 119-17 at 22–23). Allstate

estimated that repairing Mr. Brasher’s property would cost $5,040.58. (Doc. 119-

11 at 5).

       Allstate calculated the “actual cash value” of Mr. Brasher’s claim by

depreciating materials and non-materials from the repair estimate. Using this

calculation – repair estimate ($5,040.48) minus depreciation ($2,594.51) – Allstate

concluded that the “actual cash value” of the claim ($2,446.07) was less than Mr.

Brasher’s $2,500.00 deductible. (Doc. 119-11 at 5). Therefore, although Allstate

determined that coverage existed for the claim, Mr. Brasher did not receive

payment from Allstate for the repairs because the “actual cash value” was less than

Mr. Brasher’s deductible. (Id.; Doc. 119-19 at 23).


                                          6
        Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 7 of 35




       Mr. Brasher filed this lawsuit, alleging that by depreciating labor costs from

the actual cash value of his claim, Allstate breached the Policy and was unjustly

enriched. (Doc. 1). Mr. Brasher now seeks to represent the following class of

individuals:

       [A]ll Allstate Indemnity Company property insurance policyholders
       who submitted a claim for structural property damage in Alabama,
       and whose ACV payment was reduced by the withholding of labor
       depreciation and who did not receive a subsequent replacement cash
       value payment for the amount of that withheld labor depreciation, or
       whose claim failed to meet the deductible after labor depreciation was
       deducted from the claim estimate, during the time period from
       February 28, 2012, to the date of trial. 2
(Doc. 65 at 9).
       Members of the proposed class purchased one of the following nine policy

types that Allstate sells in Alabama: (1) Deluxe Homeowners Policy; (2) Deluxe

Plus Homeowners Policy; (3) Standard Homeowners Policy; (4) Deluxe Select

Homeowners Policy; (5) Standard Select Value Homeowners Policy; (6)

Manufactured Home Policy; (7) Standard Mobilehome Policy; (8) Deluxe

Mobilehome Policy; or (9) Landlord Package Policy. (Docs. 119-1; 119-2; 119-3;

119-4; 119-5; 119-6; 119-7; 119-8; 119-9).




       2
         Certain classes of policyholders are excluded from the class. Relevant to this analysis,
excluded classes include policyholder who received their full policy limits; policyholders who
received a subsequent payment for the RCV that included all amounts withheld for labor
depreciation; and policyholders whose ACV amount does not exceed the deducible amount after
removal of labor depreciation.

                                               7
       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 8 of 35




       Seven of the nine policies—the Deluxe Homeowners Policy, the Deluxe

Plus Homeowners Policy, the Standard Homeowners Policy, the Deluxe Select

Homeowners Policy, the Standard Select Value Homeowners Policy, the

Manufactured Home Policy, and the Landlord Package Policy—are commonly

called “replacement cost value” policies or RCV policies. (Docs. 119-1; 119-2;

119-3; 119-4; 119-5; 119-6; 119-9). RCV policies provide an insured with “the

cost of replacement or repair of property covered under the contract.” (Doc. 119-

19 at 7).

       RCV policyholders generally receive payment for covered losses in two

phases. Unless Allstate chooses to make a payment for a covered loss before the

insured repairs, rebuilds, or replaces the damaged property, Allstate first pays a

claim on an “actual cash value” basis. (Doc. 119-1 at 15; Doc. 119-2 at 15–16;

Doc. 119-3 at 12; Doc. 119-4 at 15; Doc. 119-5 at 12; Doc. 119-6 at 18; Doc. 119-

9 at 13). The RCV policies state that an “actual cash value” payment “means there

will be a deduction for depreciation.” (Doc. 119-1 at 15; Doc. 119-2 at 16; Doc.

119-3 at 12; Doc. 119-4 at 15; Doc. 119-5 at 12; Doc. 119-6 at 18; Doc. 119-9 at

13).

       Then, if the insured repairs or replaces the damaged property “within 180

days of the actual cash value payment,” Allstate may make an additional payment

to the insured for the replacement cost if the insured submits a claim for payment


                                        8
       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 9 of 35




in addition to the “actual cash value” amount. (Doc. 119-1 at 15–16; Doc. 119-2 at

16; Doc. 119-3 at 12–13; Doc. 119-4 at 16; Doc. 119-5 at 12–13; Doc. 119-6 at 18;

Doc. 119-9 at 13).      The replacement cost payment includes any amounts

depreciated from the actual cash value payment. (Doc. 119-19 at 41).

      Two of the nine policies—the Standard Mobilehome Policy and the Deluxe

Mobilehome Policy—are known as “actual cash value” policies or ACV policies.

(Docs. 119-7; 119-8). An ACV policy “is one that pays actual cash value of

covered damages or loss at the time of settlement with no benefit for replacement

cost recovery, a recovery for depreciation.” (Doc. 119-19 at 7).       The ACV

policies contain a provision stating that “[i]n making an actual value settlement,

payment will not exceed the smallest of the following amounts: a) The actual cash

value at the time of the loss; b) The amount necessary to repair or replace the

damaged property; or c) The limit of liability applying to the property.” (Doc.

119-7 at 9; Doc. 119-8 at 10).

      In addition, Allstate offers an ACV endorsement to some of its RCV

policies, which replaces the “replacement cost value” language and states that

losses are settled on an “actual cash value” basis. (Doc. 119-19 at 14). For

example, Mr. Brasher’s policy was a RCV Manufactured Home Policy with an

ACV endorsement. (Doc. 119-10 at 53). Like the ACV policies, Mr. Brasher’s




                                        9
       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 10 of 35




ACV endorsement states that an ACV payment will not exceed the smallest of the

actual cash value, the actual cost of repair, or the limit of liability. (Id.).

       When Allstate adjusts a property claim, Allstate calculates the actual cash

value payment “similarly for all policy types.” (Doc. 119-19 at 14). Generally,

Allstate calculates actual cash value by deducting depreciation from the

replacement cost value. (Doc. 119-19 at 24). 3

       To make that determination, an Allstate adjuster creates an estimate using

property adjustment software called Xactimate. (Doc. 119-21 at 10–11; Doc. 119-

19 at 25). Consistent with Allstate’s general practice, Xactimate automatically pre-

populates depreciation settings to include depreciation for materials, non-materials,

tax, overhead, and profit. (Doc. 119-19 at 35–37; Doc. 119-41). When selected,

the non-material depreciation setting in Xactimate applies depreciation to three

different costs of a line item: labor, equipment, and market conditions.                    (Doc.

119-19 at 48; Doc. 119-25 at 6).

       Once an ACV estimate is completed in Xactimate, it is uploaded to

Allstate’s claims processing system. (Doc. 119-19 at 17, 30). The Xactimate ACV

estimate can, but does not always, match the actual ACV payment that a policy




       3
         If a claim involves a total loss, then Allstate might calculate actual cash value based on
market value or a broad evidence rule. (Doc. 119-19 at 24). But Allstate’s corporate
representative is not aware of any claims in Alabama in which actual cash value was determined
using fair market value. (Id.).
                                                10
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 11 of 35




holder receives for a covered property damage claim. (Doc. 119-19 at 22, 51–52;

Doc. 119-21 at 19, 22).

II.   EVIDENTIARY CHALLENGES

      1.     Daubert Motions

      Both parties have proffered experts in support of their respective positions

on class certification, and both parties challenge the admissibility of the other’s

expert testimony. Federal Rule of Evidence 702 and the Supreme Court’s decision

in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), governs

admissibility of expert testimony.

      Under Rule 702, a qualified witness may offer expert opinion testimony if:

“(a) the expert’s scientific, technical, or other specialized knowledge will help the

trier of fact to understand the evidence or to determine a fact in issue; (b) the

testimony is based on sufficient facts or data; (c) the testimony is the product of

reliable principles and methods; and (d) the expert has reliably applied the

principles and methods to the facts of the case.” Fed. R. Evid. 702.

      “A trial court assessing the reliability of an expert’s evidence” under Rule

702 must “perform a ‘gatekeeping’ function by conducting ‘a preliminary

assessment of whether the reasoning or methodology underlying the testimony is

scientifically valid and of whether that reasoning or methodology properly can be

applied to the facts in issue.’” Hendrix ex rel. G.P. v. Evenflo Co., Inc., 609 F.3d


                                         11
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 12 of 35




1183, 1194 (11th Cir. 2010) (quoting Daubert, 509 U.S. at 592–93).                The

performance of this function requires courts in this circuit to conduct a “rigorous

three-part inquiry” evaluating whether:

      (1) the expert is qualified to testify competently regarding the matters
      he intends to address; (2) the methodology by which the expert
      reaches his conclusions is sufficiently reliable as determined by the
      sort of inquiry mandated in Daubert; and (3) the testimony assists the
      trier of fact through the application of scientific, technical, or
      specialized expertise, to understand the evidence or to determine a
      fact in issue.

Hendrix ex rel. G.P. v. Evenflo Co., Inc., 609 F.3d 1183, 1194 (11th Cir. 2010)

(quoting United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004)).

      The Eleventh Circuit has suggested that the district court must engage in a

Daubert analysis if an expert’s testimony is critical to resolving class certification

issues. See Local 703, I.B. of T. Grocery & Food Emps. Welfare Fund v. Regions

Fin. Corp., 762 F.3d 1248, 1258 n. 7 (11th Cir. 2014) (citing Am. Honda Motor

Co. v. Allen, 600 F.3d 813, 815-16 (7th Cir. 2010)); Sher v. Raytheon Co., 419 F.

App’x. 887, 890-91 (11th Cir. 2011) (adopting the Seventh Circuit’s American

Honda rationale and vacating a grant of class certification for failure to conduct a

Daubert analysis).




                                          12
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 13 of 35




              a.    Allstate’s Motion to Exclude Testimony of Chris Hatcher and
                    Jason Wells (Doc. 75)

                    i.   Chris Hatcher

      In support of his motion for class certification, Mr. Brasher relies on expert

testimony from Chris Hatcher concerning the determination of the amounts of

labor depreciation applied to class members’ property damage claims. (Doc. 119-

24; Doc. 119-25).

      Mr. Hatcher is the founder, CEO, and Lead Trainer of Top Adjuster which

specializes in the private training in property adjustment and Xactimate

Certification courses for property insurance professionals. (Doc. 119-25 at 1).

      Allstate attacks two of Mr. Hatcher’s opinions. First, Allstate challenges

Mr. Hatcher’s opinion that labor should not be depreciated when calculating actual

cash value. (Doc. 107 at 7, 16–20). This opinion is not necessary to establish a

Rule 23 requirement, and the court has not considered it for purposes of ruling on

the motion for class certification.    Therefore, the court DENIES as MOOT

Allstate’s motion to exclude Mr. Hatcher’s testimony, to the extent Allstate seeks

to exclude Mr. Hatcher’s opinion about whether labor should be depreciated.

Allstate may renew its motion on this basis, if necessary, at a later stage in the

proceeding.

      Second, Allstate challenges Mr. Hatcher’s opinion that “through the use of

Xactimate and Next-Gen, it is feasible to determine . . . whether labor depreciation
                                         13
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 14 of 35




was applied to a particular claim and to calculate what the ACV amount, if any,

would have been for policyholders had Allstate not depreciated labor costs.” (Doc.

107 at 20–21) (quoting Doc. 119-25 at 10). Allstate argues that this opinion is not

reliable. The court agrees.

      The non-material depreciation setting in Xactimate is comprised of three

components: labor, equipment costs, and market conditions. (Doc. 119-24 at 20;

Doc. 119-25 at 6). Xactimate does not separate labor depreciation from equipment

costs and market conditions depreciation, and a user is unable to turn off a labor

depreciation component of the non-material depreciation category because it does

not exist. (Doc. 119-24 at 20-21, 26–27). Therefore, Mr. Hatcher is unable to use

Xactimate to identify the amount of labor depreciation for any class claim and

isolate that value from depreciation for equipment and market conditions to

determine what a policy holder’s ACV payment would have been but for the

depreciated labor cost.

      Mr. Brasher responds that in Mr. Hatcher’s opinion, “non-material

depreciation is entirely labor cost.” (Doc. 91-1 at 13) (citing Doc. 119-25 at 6).

However, this opinion is unreliable as well.

      Mr. Hatcher states that non-material depreciation is exclusively labor cost

because both equipment and market conditions are rarely used by field adjusters

and estimators, and if they are, would be very small amounts and are almost never


                                         14
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 15 of 35




depreciated. (Doc. 119-25 at 6). Mr. Hatcher bases this conclusion on 20 years of

experience as a field adjuster for various insurance companies and his “spot check”

of six sample class claims.   (Doc. 119-24 at 3–5, 21, 25–26). But both of these

methodologies are inadequate to support the conclusion that non-material

depreciation is exclusively labor depreciation.

      Although Mr. Hatcher has two decades of experience adjusting property

insurance claims, Mr. Hatcher has never adjusted claims for Allstate and cannot

“speak to what Allstate does” with respect to equipment costs and market

conditions components of non-material depreciation.         (Doc. 119-24 at 21).

Accordingly, Mr. Hatcher cannot provide a reliable opinion about how frequently

or infrequently Allstate adjusters depreciate equipment costs and market

conditions.

      With respect to the “spot check” of sample claims, Mr. Hatcher reviewed 44

sample class claims. (Doc. 119-24 at 23). Of those 44 claims, 23 had depreciation

applied. (Doc. 119-24 at 23–24). Of the 23 claims that had depreciation applied,

Mr. Hatcher states that six had zero values for market conditions and equipment

depreciation. (Doc. 119-24 at 25–26). Mr. Hatcher “took that to mean that none of

[the class claims] had” market conditions and equipment depreciation applied.

(Doc. 119-24 at 25). This conclusion is problematic for at least two reasons.




                                         15
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 16 of 35




      First, Mr. Hatcher’s own testimony undermines his ability to quantify the

specific value assigned to any of the three components of non-material

depreciation for the claims he reviewed. For example, Mr. Hatcher stated that the

reports he examined did not isolate labor depreciation from the other non-material

components. (Doc. 119-24 at 26). In fact, Mr. Hatcher testified that the only way

to isolate the labor component from equipment and market conditions and confirm

those amounts is for Xactware, Xactimate’s parent company, to provide that

information which has not been done for the class claims in this case. (Doc. 119-

24 at 26–27).   Therefore, Mr. Hatcher does not adequately explain how he was

able to conclude that six of the sample claims had zero values for market

conditions and equipment depreciation.          This analytical gap compromises the

reliability of Mr. Hatcher’s conclusion.

      Second, and independently, a finding that approximately 25% of the sample

claims where depreciation was applied (six of 23) did not have values for

equipment and market conditions cannot meaningfully predict that the remaining

75% of the claims (17 of 23) likewise would have zero values for those non-

material depreciation components. Moreover, Mr. Hatcher offers no basis for his

assumption that the claims he reviewed are representative of the class claims.

       Mr. Brasher contends that if Mr. Hatcher had data for the class claims from

Xactware in the company’s proprietary .ESX format, then Mr. Hatcher could run a


                                           16
         Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 17 of 35




variation report and identify any claims that had market conditions and equipment

depreciation applied. (Doc. 91-1 at 15) (citing Doc. 119-24 at 21). However, this

assertion is belied by Mr. Hatcher’s own testimony that the .ESX data does not

contain labor depreciation amounts, only non-material depreciation. (Doc. 119-24

at 25). And again, by Mr. Hatcher’s own admission, non-material depreciation

includes labor and two other components. Therefore, even if he had the .ESX files,

Mr. Hatcher could not determine the amount of labor depreciation applied to each

claim.

         This leaves Mr. Hatcher’s opinion that Xactware has the ability to isolate the

amount of labor depreciation applied on a particular claim. (Doc. 119-24 at 25).

Mr. Hatcher’s opinion is based exclusively on the representations made by an

Xactware employee. (Doc. 119-24 at 25, 29). But this hearsay statement is

undermined by other undisputed evidence. For instance, Mr. Hatcher testified that

despite having the purported ability to provide labor depreciation amounts for the

class claims, Mr. Hatcher has not asked Xactware to do so, and he personally is

unaware if the company ever has done so. (Doc. 119-24 at 25). In addition, the

hearsay statement lacks reliability because as Mr. Hatcher acknowledges, the .ESX

Xactimate files that contain raw data do not isolate labor depreciation amounts

from equipment costs and market conditions. (Doc. 119-24 at 25). And Mr.

Hatcher offers no evidence about his contact’s familiarity with Xactimate files or


                                           17
         Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 18 of 35




on what basis this individual claims that Xactware can provide isolated labor

amounts when the company’s files do not identify that information.

         Because Mr. Hatcher’s opinions about the amount of labor depreciation

applied to the class members’ property damage claims do not pass Daubert muster,

the court GRANTS Allstate’s motion to exclude Mr. Hatcher’s testimony on that

basis.

                      ii.   Jason Wells

         In support of his motion for class certification, Mr. Brasher relies on opinion

testimony from certified public accountant Jason Wells regarding a formula for the

determination of the class members’ economic damages. (Doc. 119-26 at 5; Doc.

119-27 at 1).

         Allstate argues that Mr. Wells’ calculations are unreliable because his

opinion is based on Mr. Hatcher’s unreliable opinion. (Doc. 107 at 28–30). The

court agrees.

         In creating his formula and calculating the amount of economic damages for

sample class claims, Mr. Wells relied on Mr. Hatcher’s report and opinion that

non-material depreciation is entirely labor cost. (Doc. 119-27 at 2). In addition,

Mr. Wells relied on Mr. Hatcher’s report for the labor depreciation numbers that he

included in his calculations. (Doc. 119-26 at 5–6).




                                            18
       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 19 of 35




       Because the court has found that Mr. Hatcher’s opinion about the amount of

labor depreciation of each class claim is unreliable, Mr. Wells’ opinion also is

inadmissible. See Rink v. Cheminova, Inc., 400 F.3d 1286, 1294 (11th Cir. 2005)

(affirming district court’s exclusion of expert testimony when that testimony was

based on unreliable opinions of another expert).

       Therefore, the court GRANTS Allstate’s motion to exclude Mr. Wells’

testimony, to the extent it is based on Mr. Hatcher’s unreliable opinion. 4

              b.     Mr. Brasher’s Motion to Exclude Expert Opinions and
                     Testimony of Don Odom (Doc. 78)

       Don Odom is Allstate’s corporate representative. Mr. Brasher deposed Mr.

Odom in that capacity on September 26, 2019. (Doc. 119-19). On December 13,

2019, Allstate designated Mr. Odom as a non-retained expert and stated that he is

expected “to testify as to the facts and opinions expressed in his deposition and

within the scope of topics in his deposition notice, including but not limited to the

individual nature of RCV claims and Allstate’s inability to identify labor

depreciation.” (Doc. 119-28 at 2).

       Mr. Brasher seeks to exclude Mr. Odom’s opinion testimony on two

grounds. First, Mr. Brasher argues that Mr. Odom does not qualify as a non-

       4
         Allstate also argues that Mr. Wells’ opinion concerning a class members’ date of loss
for purposes of calculating interest on any damages award lacks a reliable methodology. (Doc.
107 at 27–28. The court need not resolve that issue because Mr. Wells’ formula for calculating
the amount of damages is unreliable as it based on Mr. Hatcher’s unreliable labor depreciation
figures.
                                             19
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 20 of 35




retained expert pursuant to Federal Rule of Civil Procedure 26(a)(2)(C) and

therefore, the court should exclude his opinion testimony because he failed to

provide a written report. (Doc. 78-2 at 10–15). Second, Mr. Brasher argues that

Mr. Odom’s purported opinion testimony does not satisfy a Daubert analysis.

(Doc. 78-2 at 15–25).

      The court is not persuaded by Mr. Brasher’s first argument. Federal Rule of

Civil Procedure 26(a)(2) requires that an expert provide a report “if the witness is

one retained or specially employed to provide expert testimony in the case or one

whose duties as the party’s employee regularly involve giving expert testimony.”

Fed. R. Civ. P. 26(a)(2)(B). Mr. Odom is not specially employed or retained to

provide expert testimony in this case, and his duties as an Allstate employee do not

regularly involve giving expert testimony. (See Doc. 119-19 at 3, 5). Accordingly,

the court will not exclude Mr. Odom’s purported opinion testimony for failure to

provide a written report.

      As to Mr. Brasher’s second argument that Mr. Odom’s opinions do not pass

a Daubert test, the court need not address the issue at this stage because the court

has not relied on any opinions from Mr. Odom for purposes of ruling on class

certification. The court has relied only on Mr. Odom’s fact testimony in his

capacity as Allstate’s corporate representative.




                                         20
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 21 of 35




      Therefore, the court DENIES Mr. Brasher’s motion to exclude Mr. Odom’s

opinion testimony for failure to provide a written report. The court DENIES as

MOOT Mr. Brasher’s motion to exclude Mr. Odom’s opinion testimony, to the

extent he challenges the testimony under Daubert. Mr. Brasher may renew his

Daubert challenges to Mr. Odom’s testimony, if necessary, at a later stage in these

proceedings.

               c.   Mr. Brasher’s Motion to Exclude Expert Opinions and
                    Testimony of Victoria Roberts (Doc. 77)

      In opposition to class certification, Allstate relies on the opinions of Victoria

Roberts. (Doc. 119-30).

      Ms. Roberts is an attorney and principal at Roberts Claim Consultants, LLC

in Scottsdale, Arizona. Allstate hired Ms. Roberts “to review and provide opinions

as to whether Allstate’s investigation, evaluation, and handling of Donald

Brasher’s property damage claim is consistent with industry standards” and “to

look at what kind of review would be required to retroactively look at thousands of

claims tendered under both Actual Cash Value and Replacement Cost Value

policies in order to re-calculate Actual Cash Value if labor was not depreciated.”

(Doc. 119-30 at 1). Ms. Roberts also examined “whether Allstate’s claim handling

practices were reasonable and complied with industry standards.” (Doc. 119-30 at

1).



                                         21
       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 22 of 35




       In its brief in opposition to class certification, Allstate cites Ms. Roberts’

report or testimony only four times. (Doc. 74 at 11, 13, 15, 20). In ruling on class

certification, the court has not relied on any of the cited testimony from Ms.

Roberts. Accordingly, the court DENIES as MOOT Mr. Brasher’s motion to

exclude Ms. Roberts testimony, to the extent he asks the court to exclude the

portions of Ms. Roberts’ testimony upon which Allstate relies to oppose class

certification.        Mr. Brasher may renew his Daubert challenge to Ms. Roberts’

opinions, if necessary, at a later stage in these proceedings.

       2.        Motions to Strike

                 a.     Allstate’s Motion to Strike Paragraphs 6 and 7 of Colby
                        Graff’s Declaration (Doc. 72)

       In support of his motion for class certification, Mr. Brasher submitted a

declaration from Colby Graff, an Account Manager for Xactware. (Doc. 119-32).

       Allstate moves to strike paragraphs 6 and 7 of Mr. Graff’s declaration.

(Doc. 72). The court has not relied on the challenged portions of Mr. Graff’s

declaration for purposes of resolving Mr. Brasher’s motion for class certification.

Therefore, the court DENIES as MOOT Allstate’s motion to strike paragraphs 6

and 7 of Mr. Graff’s declaration.




                                           22
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 23 of 35




            b.       Mr. Brasher’s Motion to Strike Paragraphs 9, 10, 11, and 13
                     of Don Odom’s Declaration

      In support of its opposition to class certification, Allstate submitted a

declaration from Mr. Odom. (Doc. 119-31).

      Mr. Brasher moves to strike paragraphs 9, 10, 11, and 13 of Mr. Odom’s

declaration because he claims that these paragraphs contain new, distinct, and

contradictory opinions.    (Doc. 85-2 at 3–10).    Mr. Brasher also claims he is

prejudiced by Mr. Odom’s declaration. (Doc. 85-2 at 10–12).

      Having carefully reviewed Mr. Odom’s deposition and his declaration, the

court finds that Mr. Odom’s declaration does not offer new, distinct, or

contradictory opinions. Rather, Mr. Odom offers additional detail that clarifies the

substance of his deposition testimony. Nevertheless, the court has not relied on the

challenged portions of Mr. Odom’s declaration for purposes of ruling on class

certification. Therefore, even if the declaration contains new or contradictory

opinions, Mr. Brasher is not prejudiced at this juncture by the opinions.

Accordingly, the court DENIES as MOOT Mr. Brasher’s motion to strike

paragraphs 9, 10, 11, and 13 of Mr. Odom’s declaration. Again, Mr. Brasher may

renew specific challenges to Mr. Odom’s opinions, if necessary, at a later stage in

these proceedings.




                                        23
       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 24 of 35




III.   CLASS CERTIFICATION

       Federal Rule of Civil Procedure 23 governs the standard for class

certification. “As an initial matter, a plaintiff seeking to represent a proposed class

must demonstrate that the class is ‘adequately defined and clearly ascertainable.’”

Sellers v. Rushmore Loan Mgmt. Servs., LLC, 941 F.3d 1031, 1039 (11th Cir.

2019) (quoting Little v. T-Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir.

2012)). The class representative must then satisfy the four Rule 23(a) prerequisites

by demonstrating that: “(1) the class is so numerous that joinder of all members is

impracticable; (2) there are questions of law or fact common to the class; (3) the

claims or defenses of the representative parties are typical of the claims or defenses

of the class; and (4) the representative parties will fairly and adequately protect the

interests of the class.” Id.

       In addition to meeting the Rule 23(a) requirements, “the plaintiff must show

that the proposed class satisfies at least one of the class types under Rule 23(b).”

Sellers, 941 F.3d at 1039.      Mr. Brasher seeks class certification under Rule

23(b)(2), which requires that “the questions of law or fact common to class

members predominate over any questions affecting only individual members, and

that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).




                                          24
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 25 of 35




      As the party seeking class certification, Mr. Brasher has the burden of

proving “that the requirements [of Rule 23] are ‘in fact’ satisfied.” Brown v.

Electrolux Home Prods., Inc., 817 F.3d 1225, 1234 (11th Cir. 2016) (quoting

Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013)). “[I]f doubts remain about

whether the standard is satisfied,” then the court should deny class certification.

Id. at 1233.

      The court’s analysis of the Rule 23 factors “will frequently entail overlap

with the merits of the plaintiff’s underlying claim.” Comcast Corp., 569 U.S. at

33–34 (quotation marks omitted); see Valley Drug Co. v. Geneva Pharmaceuticals,

Inc., 350 F.3d 1181, 1188 (11th Cir. 2003) (“Although the trial court should not

determine the merits of the plaintiffs’ claim at the class certification stage, the trial

court can and should consider the merits of the case to the degree necessary to

determine whether the requirements of Rule 23 will be satisfied.”). For example,

“if a question of law or fact is relevant to [the Rule 23] determination, then the

district court has a duty to actually decide it and not accept it as true or construe it

in anyone’s factor.” Brown, 817 F.3d at 1234 (emphasis omitted).

      As explained below, Mr. Brasher cannot establish that common issues

predominate over individual questions. Therefore, the court begins and ends its

inquiry into the propriety of class certification with a predominance analysis under

Rule 23(b)(3).


                                           25
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 26 of 35




      Rule 23(b)(3) requires the court “to consider whether the issues in the class

action that are subject to generalized proof and thus applicable to the class as a

whole, . . . predominate over those issues that are subject only to individualized

proof.” Sellers, 941 F.3d at 1040 (quotations omitted). “To determine whether the

requirement of predominance is satisfied, a district court must first identify the

parties’ claims and defenses and their elements.” Brown, 817 F.3d at 1234. “The

district court should then classify these issues as common questions or individual

questions by predicting how the parties will prove them at trial.” Id. “Common

questions are ones where the same evidence will suffice for each member, and

individual questions are ones where the evidence will vary from member to

member.” Id. (quotations and alteration omitted).

      “After identifying the common and individual questions, the district court

should determine whether the common questions predominate over the individual

ones.” Brown, 817 F.3d at 1234–35. “Common issues can predominate only if

they have a direct impact on every class member’s effort to establish liability that

is more substantial than the impact of individualized issues in resolving the claim

or claims of each class member.” Carriuolo v. Gen. Motors Co., 823 F.3d 977,

985 (11th Cir. 2016) (quotations omitted). Alternatively, “common issues will not

predominate over individual questions if, as a practical matter, the resolution of an




                                         26
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 27 of 35




overarching common issue breaks down into an unmanageable variety of

individual legal and factual issues.” Id. (quotations omitted).

      As an initial matter, when examining whether class treatment is proper for

breach of contract claims, the Eleventh Circuit has “required at the threshold that

all of the subject contracts be ‘materially similar.’” Sacred Heart Health Sys., Inc.

v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1171 (11th Cir. 2010)

(quoting Allapattah Servs., Inc., v. Exxon Corp., 333 F.3d 1248, 1261 (11th Cir.

2003)).

      Allstate claims that Mr. Brasher cannot establish that the nine policies at

issue are “materially similar” because seven of the nine policies are “replacement

cost value” policies; two of the policies are “actual cost value” policies; and some,

like Mr. Brasher’s, are “replacement cost value” policies with “actual cash value”

endorsements. (Doc. 74 at 31). Still, all of the policies at issue state that payments

for covered property losses will be paid “on an actual cash value basis,” and none

define the terms “actual cash basis” or “depreciation.” (Doc. 119-1 at 15; Doc.

119-2 at 15–16; Doc. 119-3 at 12; Doc. 119-4 at 15; Doc. 119-5 at 12; Doc. 119-6

at 18; Doc. 119-7 at 9; Doc. 119-8 at 10; Doc. 119-9 at 13). And all of the

potential class policies include identical language concerning actual cash value

payments for covered losses. Therefore, as it relates to the general allegation that

Allstate breached the policies by depreciating labor costs from the actual cash


                                         27
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 28 of 35




value payments due under the policies, the operative provisions are materially

similar and do not vary in substance.

      But despite the materially similar language concerning actual cash value

payments under the policies, it is clear that the individual inquiries necessary to

establishing both the elements and defenses of the breach of contract claim

preclude certification of Mr. Brasher’s proposed class.

       The class breach of contract claim requires proof of four elements: “(1) the

existence of a valid contract binding the parties in the action, (2) his own

performance under the contract, (3) the defendant’s nonperformance, and (4)

damages.” City of Gadsden v. Harbin, 148 So. 3d 690, 696 (Ala. 2013).

      Mr. Brasher submitted no evidence or argument about whether the first and

second elements of the breach of contract claim involve common or individual

questions. Whether a class member had a valid policy in effect at the time he or

she filed a property damage claim cannot be established through generalized proof.

In addition, the inquiry into whether class members can establish their own

performance under the relevant contract would almost certainly be an

individualized one. Therefore, the first two elements of the breach of contract are

individual issues.

      With respect to the third element of the class claim, Mr. Brasher first

contends that the policies can be examined at once to determine if the actual cash


                                         28
       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 29 of 35




value payment provision in each policy is ambiguous under Alabama law. Mr.

Brasher contends next that he can prove Allstate’s breach of the relevant policies

on a class-wide basis through generalized proof of Allstate’s common practice of

labor depreciation. (Doc. 67 at 33–34). The court has doubts about the merits of

these arguments. Although Allstate’s general practice is to depreciate labor (see

doc. 119-19 at 36), evidence before the court demonstrates that Allstate does not

always do so (doc. 119-19 at 36, 38, 52). Because Allstate might not always apply

depreciation to claims, it is questionable whether common proof exists to establish

that Allstate breached every class policy. Moreover, even if breach is a common

question, a number of individual questions so clearly predominate over this issue

that class certification is not appropriate.

      The first individual questions relate to damages. Although individualized

damages do not always defeat predominance, they can, if, as here “computing them

will be so complex, fact-specific, and difficult that the burden on the court system

would be simply intolerable.” Brown, 817 F.3d at 1240 (quotation marks omitted).

      The first hurdle for Mr. Brasher is that his damages model does not

“establish that damages are capable of measurement on a classwide basis.”

Comcast Corp., 569 U.S. at 34. If class members were to prevail on their breach

of contract claims, they would only be entitled to damages resulting from

depreciated labor costs. As explained above, Mr. Brasher’s damages model is


                                               29
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 30 of 35




based on Mr. Hatcher’s unreliable opinion that non-material depreciation consists

entirely of labor cost and on Mr. Wells’ calculations based on Mr. Hatcher’s

methodology. See supra pp. 13–19. Because Mr. Brasher has not shown that he

can isolate the amount of labor depreciation withheld from each class claim, he has

offered no “formula . . . or other easy or essentially mechanical method” for

computing damages.      Sacred Heart, 601 F.3d at 1179 (quotation omitted).

Therefore, under the circumstances of this case, individualized damages are too

complex to give way to any common issues.

      Moreover, even if the court were to accept Mr. Hatcher’s opinion that non-

material depreciation is exclusively labor cost, individual damage issues would

arise with respect to class members who filed claims based on estimates completed

before 2013 or 2014. Prior to 2013 or 2014, Allstate used a version of Xactimate

that did not have separate settings for material and non-material depreciation.

(Doc. 119-31 at ¶ 12). Mr. Hatcher’s proposed damages model determines the

amount of labor depreciation in each claim by comparing estimates in Xactimate

with and without the non-material depreciation setting applied. (Doc. 119-25 at 7–

8). Thus, even if Mr. Hatcher’s methodology for determining labor depreciation

was reliable, his methodology would not identify the labor depreciation amounts

for class members who filed property damage claims while Allstate used the

previous version of Xactimate that contained only one depreciation setting.


                                        30
        Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 31 of 35




       The second hurdle for Mr. Brasher is that for class members who had ACV

policies or for class members with ACV endorsements to RCV policies, individual

questions arise concerning whether, and to what extent, these policyholders

suffered damage for any alleged breach of contract. Citing Mr. Brasher’s policy,

Allstate claims that individualized analysis is required because its obligation under

the ACV policies and ACV endorsements is limited to a calculation based on the

“amount necessary to repair or replace the property with like kind and quality.”

(Doc. 74 at 27) (citing Doc. 119-10 at 53). 5 This language appears on the policy

endorsement page to Mr. Brasher’s policy. The provision states that the actual

cash value payment “will not exceed the smallest of: a) the actual cash value of the

damaged, destroyed or stolen property at the time of loss; b) the amount necessary

to repair or replace the damaged, destroyed or stolen property with other of like

kind and quality; or c) the limit of liability applicable to the damaged, destroyed or

stolen property.” (Doc. 119-10 at 53)




       5
          Allstate argues that the issue concerns the class members’ ability to establish breach or
alternatively, that the issue relates to Allstate’s defense that it paid a policy holder’s full cost of
repair. (Doc. 74 at 26–27, 30). The court disagrees. The court finds that the issue is properly
characterized as one of damages. If depreciating labor costs is wrongful under Alabama law, then
Allstate breached the terms of the policies by depreciating those amounts from policy holders’
ACV payments. The question is whether an ACV policyholder was damaged by the breach. As
stated below, if a class member had an ACV policy or an ACV endorsement and completed
repairs for less than the amount of his or her ACV payment, then the class member cannot
establish the fourth element of the breach of contract claim. Regardless of how the issue is
framed, the result is the same: the question involves an individual inquiry.
                                                  31
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 32 of 35




      This language is identical to that contained in the two ACV policies. Both

the Standard Mobilehome Policy and the Deluxe Mobilehome Policy state that

“[i]n making an actual value settlement, payment will not exceed the smallest of

the following amounts: a) The actual cash value at the time of the loss; b) The

amount necessary to repair or replace the damaged property; or c) The limit of

liability applying to the property.” (Doc. 119-7 at 9; Doc. 119-8 at 10).

      Because the proposed class excludes policy holders who received policy

limits, policy holders with ACV policies or ACV endorsements to RCV policies

would be limited to recovering either the actual cash value of the amount necessary

to repair or replace their property. Thus, assuming that depreciating labor breaches

the policies, if a class member with one of these policies made repairs for less than

their ACV payment, then the class member would unable to establish damage

caused by the breach. This inquiry into whether these class members made repairs

and for what amount is an individual damages issue, which combined with Mr.

Brasher’s lack of a reliable damages model, precludes class certification.

      Another individual issue arises with respect to Allstate’s defenses to the

breach of contract claim.     “[I]ndividual affirmative defenses generally do not

defeat predominance,” but they can if they “raise complex, individual questions” or

if they are “coupled with several other individual questions.” Brown, 817 F.3d at

1240–41; see also Sacred Heart, 601 F.3d at 1170 (“[I]f the defendant has non-


                                         32
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 33 of 35




frivolous defenses to liability that are unique to individual class members, any

common questions may well be submerged by individual ones.”). To make that

determination, the court must consider “the type of evidence that the parties will

submit to prove and disprove” a particular defense. Id. at 1240.

      Allstate contends that it intends to raise the following affirmative defenses

against every class member: accord and satisfaction, offset, set off, and

recoupment. (Doc. 74 at 30). Allstate has not explained how offset, set off, and

recoupment apply to the class breach of contract claim. However, to the extent

offset, set off, and recoupment are non-frivolous affirmative defenses, these

defenses would require individual proof about whether Allstate undertook a joint

obligation with respect to a class member which would entitle Allstate to an offset

or set off or whether the circumstances surrounding an individual class member’s

property damage claim demonstrates that Allstate is entitled to recoup an amount

of damages based on some reciprocal obligation that the class member owes to

Allstate.

      Allstate’s accord and satisfaction affirmative defense likewise is an

individual question.   Under Alabama law, “[a]n accord and satisfaction is an

agreement reached between competent parties regarding payment of a debt the

amount of which is in dispute. There can be no accord and satisfaction without the

intentional relinquishment of a known right.”     Newson v. Protective Indus. Ins.


                                        33
      Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 34 of 35




Co. of Ala., 890 So. 2d 81, 87 (Ala. 2003). “Like any other contract, a valid accord

and satisfaction requires consideration and a meeting of the minds regarding the

subject matter.” Id. Allstate’s accord and satisfaction defense would require an

individual inquiry into any agreement that a class member reached with Allstate

concerning the ACV payment that Allstate owed to the class member. In addition,

individual proof would be required to establish that a class member knowingly

relinquished his or her right to recover some other amount to which he or she

otherwise would have been entitled but for the agreement.

      In sum, the court cannot find that any common issues regarding the class

members’ ability to establish liability predominate over the individual issues

concerning the existence of valid contracts; class members’ own performance

under the policies; class members’ damages; and Allstate’s affirmative defenses.

Accordingly, Mr. Brasher cannot establish that the class breach of contract claim

satisfies Rule 23(b)(2)’s predominance requirement.

IV.   CONCLUSION

      For the reasons stated above, the court GRANTS IN PART and DENIES

IN PART Allstate’s motion to exclude the opinion testimony of Mr. Hatcher and

Mr. Wells. (Doc. 75). The court DENIES as MOOT Mr. Brasher’s motion to

exclude to the opinion testimony of Mr. Odom. (Doc. 78). The court DENIES as

MOOT Mr. Brasher’s motion to exclude Mr. Roberts’ opinions, to the extent Mr.


                                        34
       Case 4:18-cv-00576-ACA Document 123 Filed 08/12/20 Page 35 of 35




Brasher challenges the cited portions of her testimony (Doc. 79).    The court

DENIES as MOOT Allstate’s motion to exclude paragraphs 6 and 7 of Colby

Graff’s declaration. (Doc. 72). The court DENIES Mr. Brasher’s motion to strike

paragraphs 9, 10, 11, and 13 of Mr. Odom’s declaration. (Doc. 82).

       And the court DENIES Mr. Brasher’s motion for class certification. (Doc.

64).

       DONE and ORDERED this August 12, 2020.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                       35
